Citation Nr: 0921717	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-04 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of pneumonia.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a left leg injury.

3.  Entitlement to service connection for residuals of 
pneumonia.

4.  Entitlement to service connection for residuals of a left 
leg injury.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant served in the US Army Reserves from December 
1976 to June 1977 with five months of active duty for 
training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's application to reopen his 
previously denied claims of entitlement to service connection 
for residuals of a left leg injury and pneumonia for failure 
to submit new and material evidence.  In October 2006, the 
Board upheld the RO's August 2004 decision. 

The Veteran appealed the October 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2007 Order, the Court granted a Joint Motion for 
Remand filed by the parties and vacated the Board's October 
2006 decision in part.  The case was thereafter returned to 
the Board, and in March 2008, the Board remanded the claims 
for additional development.  The claims have now returned to 
the Board.


FINDINGS OF FACT

1.  In a decision dated February 1978, the RO denied the 
appellant's claims of service connection for a left leg 
injury and residuals of pneumonia.  He was properly notified 
and did not file an appeal, and that decision became final.

2.  Evidence received since the February 1978 RO decision is 
neither cumulative nor redundant of the evidence of record 
and relates to an unestablished fact necessary to 
substantiate the claims of service connection for residuals 
of pneumonia and residuals of a left leg injury.

3.  The evidence of record demonstrates the Veteran's claimed 
residuals of pneumonia are not a result of any established 
event, injury, or disease during active service.

4.  The evidence of record demonstrates the Veteran's claimed 
residuals of a left leg injury are not a result of any 
established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for residuals of pneumonia is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

2.  As new and material evidence has been received, the claim 
for service connection for residuals of a left leg injury is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  Residuals of pneumonia were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2008).

4.  Residuals of a left leg injury were not incurred in or 
aggravated by active service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in July 2004 and August 2008.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in August 2008.  The notice requirements 
pertinent to the issues addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  As the Board finds that new and 
material evidence has been submitted to reopen the claims for 
service connection for residuals of pneumonia and residuals 
of a left leg injury, further discussion of Kent is 
unnecessary.

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claims.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that an additional 
VA examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  Regarding the claim for service connection 
for residuals of pneumonia, the Board notes that the service 
treatment records show that the Veteran was treated for 
pneumonia while he was on active duty.  However, none of the 
treatment records following the Veteran's active service show 
that he currently has any residual complications from his in-
service pneumonia.  There is no competent evidence of record 
which shows evidence of a current disability due to residuals 
of pneumonia.  As the Veteran's current VA treatment records 
have been associated with the claims file, the Board finds 
that there is sufficient competent medical evidence of record 
to make a decision on the claim.

Concerning the claim for service connection for residuals of 
a left leg injury, the Board finds that an additional VA 
examination is not required as there is no evidence which 
indicates that the Veteran's current left knee disorder is 
etiologically related to his active service.  While a current 
diagnosis of osteoarthritis of the left knee is of record, 
the service treatment records are negative for any signs, 
symptoms, or diagnoses of a left leg injury.  Additionally, 
none of the evidence of record indicates that arthritis was 
present to a compensable degree within one year of the 
Veteran leaving active duty.  The Board finds that there is 
sufficient competent medical evidence of record to make a 
decision on the claim.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis-New and Material Evidence 
Claim

In a February 1978 rating decision the RO denied entitlement 
to service connection for residuals of pneumonia and 
residuals of a left leg injury.  It was noted, in essence, 
that the evidence did not establish that a claimed left leg 
injury was incurred in or aggravated by the Veteran's 
military service.  It was also noted that there was no 
residual disability due to pneumonia, if incurred in service, 
noted at the time of the Veteran's service discharge 
examination or the September 1977 VA examination.  The 
Veteran did not appeal the RO's decision and it became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.104 (2008).

The evidence received since the February 1978 rating decision 
includes additional service treatment records that were not 
associated with the claims file until January 2009, VA 
medical records, Social Security Administration records, and 
private treatment records.  The Board finds that this 
evidence, in particular the additional service treatment 
records, is new and material evidence.  It is new in that 
these records were not considered in the February 1978 rating 
decision.  It is also material because it relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim.  In particular, the association of original service 
treatment records from the time of the Veteran's active 
service necessitates the reopening and readjudicating of the 
Veteran's claims.

This evidence is neither cumulative nor redundant and raises 
a reasonable possibility of substantiating the claims.  
Therefore, the claims must be reopened and re-adjudicated on 
the merits.


Law and Regulations-Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2008)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Residuals of Pneumonia

The appellant's October 1976 service entrance examination was 
negative for any findings related to the respiratory system.  
On report of medical history in October 1976, the appellant 
indicated he had asthma.  A service hospital report shows 
that the Veteran was hospitalized from February to 
March 1977.  A contemporaneous X-ray was read as compatible 
with a right lower lobe pneumonia.  The diagnosis given was 
pneumonia, meningococcal.  When he was discharged from the 
hospital, it was noted that his chest X-ray was normal and 
his physical examination was unremarkable of his heart and 
lungs.  A May 1977 chest x-ray study revealed an elevation of 
the right hemidiaphragm with some tenting with increased 
density in the right cardiophrenic region.  A follow-up chest 
x-ray study was completed later that month and showed no 
significant abnormalities.  The May 1977 separation 
examination report revealed normal lungs and chest.

On VA examination in September 1977, the appellant reported 
having pneumonia in February 1977 and was hospitalized for a 
1-month period.  He reported current symptoms of shortness of 
breath and cough.  Examination of the cardiovascular and 
respiratory systems was noted to be normal and clear.  The 
diagnosis was status post pneumonia with negative chest X-ray 
study.

During an August 1999 examination for Social Security 
Disability, it was revealed that the Veteran did not have any 
cardiovascular or pulmonary symptoms.  It was observed that 
the Veteran previously smoked three packs of cigarettes a day 
and had cut down to a couple of cigarettes a day.

VA outpatient records from March 2004 to January 2008 are 
negative for any pulmonary symptoms other than the Veteran's 
smoking habit.  A note from February 2006 shows that the 
Veteran was interested in quitting smoking and smoked half-a-
pack of cigarettes per day.

Based on the evidence of record, the Board finds that the 
Veteran does not have currently diagnosed residuals of 
pneumonia.  In this matter, the Board finds the VA and 
private treatment records persuasive.  The records are 
completely absent for a current diagnosis of residuals of 
pneumonia.  The Board notes that service connection requires 
medical evidence diagnosing a current disorder.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Without a currently 
diagnosed disorder, service connection cannot be established.

Since the Veteran does not have a diagnosed disability of 
residuals of pneumonia, it is noted that Congress 
specifically limits entitlement to service-connected disease 
or injury where such cases have resulted in a disability, and 
in the absence of a proof of present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has carefully considered the Veteran's statements 
indicating that he has residuals of pneumonia as a result of 
his service.  The Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions; thus, his statements regarding 
causation and diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, while 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot provide 
a competent opinion regarding diagnosis and causation.

Accordingly, the Board finds that the claims for service 
connection for residuals of pneumonia must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

Residuals of a Left Leg Injury

The appellant's October 1976 service entrance examination 
noted a scar on the Veteran's left side from a humotomy.  In 
the May 1977 separation examination report, the examiner 
noted scars of the left arm and right knee.  The lower 
extremities were observed to be normal.

On VA examination in September 1977, the appellant reported 
injuring his left leg in January 1977 during basic training.  
He received no medical treatment and no X-ray studies were 
taken.  He reported current symptoms of left leg pain upon 
prolonged sitting or walking.

On musculoskeletal examination, slight tenderness below the 
left patella on movement was noted.  There were no objective 
findings of redness, swelling, crepitation, heat, or fluid in 
the left knee.  Asymptomatic scars were observed on both 
knees.  The diagnosis was status post injury to the left knee 
with slight residual tenderness.

During an August 1999 examination for Social Security 
Disability, it was revealed that the Veteran had pain in his 
lower back that radiated to his left lower extremity.  The 
Veteran reported that sometimes his left leg would give way 
when he walked.  It was observed that the Veteran did not 
limp, walked normally, and he had no numbness or weakness in 
his legs.  Magnetic resonance imaging (MRI) revealed the 
presence of degenerative disc disease at the level of L4-5 
with a diffuse disc bulge herniation centrally.  
Additionally, degenerative disc disease was observed at L3-
L4.

VA outpatient records from March 2004 through January 2008 
contain ongoing complaints of knee pain.  A treatment note 
from August 2005 contains the Veteran's complaints of left 
knee pain and states that the Veteran had a past medical 
history of left knee osteoarthritis.  An August 2005 X-ray 
revealed no fracture or dislocation.  The radiograph 
interpreter also said there was no evidence of a radiopaque 
foreign body, and she opined that the X-ray was unremarkable.  
In February 2007, a VA examiner observed that the Veteran was 
experiencing knee pain and had likely osteoarthritis, however 
the note does not specify which knee the diagnosis referred 
to.  In January 2008, the same VA examiner stated that the 
Veteran's knee pain was stable.

Based on the evidence of record, the Board finds that the 
Veteran's claimed residuals of a left leg injury are not a 
result of any established event, injury, or disease during 
active service.  Although current VA treatment records 
demonstrate that the Veteran may have osteoarthritis in his 
left knee, none of the medical records provide a positive 
medical link between that possible osteoarthritis and any 
event from the Veteran's active duty service.  Additionally, 
it is significant that none of the service treatment records 
indicate that the Veteran was treated for a left leg injury 
while on active duty.  The Board observes that a 
September 1977 VA examination report provides a diagnosis of 
status post injury to the left knee with slight residual 
tenderness ; however, this diagnosis was provided months 
after the Veteran left active duty.  The Veteran's May 1977 
separation examination shows that the Veteran had normal 
lower extremities when he left active duty.  Without evidence 
of incurrence or aggravation of a disease or injury during 
active duty; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury, service connection cannot be granted.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Board has considered whether service connection for 
arthritis in the left leg could be established on a 
presumptive basis.  To establish service connection for 
arthritis on a presumptive basis, the disability must 
manifest itself to a compensable degree within one year of 
the veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).  In this case, a VA examination report from 
September 1977 lists a diagnosis of status post injury to the 
left knee with slight residual tenderness.  The evidence of 
record does not contain a diagnosis of arthritis in the left 
leg within one year after the Veteran left active service.  
Without a confirmed diagnosis of arthritis present to a 
compensable degree within one year of active duty, service 
connection for arthritis of the left leg cannot be 
established on a presumptive basis.

With respect to the veteran's own contentions that he 
experienced a left leg injury during active service that is 
directly responsible for his claimed present left knee 
disorder, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In summary, the issue on appeal is based on the contentions 
that a left leg disorder was caused or aggravated by active 
duty service that ended in 1977.  In this case, when the 
Veteran's service treatment records (which are negative for 
any signs, symptoms, or diagnoses of a left leg disorder), 
and his post-service treatment records are considered (which 
do not contain competent medical evidence of a nexus between 
any present left leg disorder and the Veteran's service), the 
Board finds that the medical evidence outweighs the Veteran's 
contentions that he has residuals of a left leg disorder that 
is related to his service.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been submitted; the claim 
for entitlement to service connection for residuals of 
pneumonia is reopened.

New and material evidence having been submitted; the claim 
for entitlement to service connection for residuals of a left 
leg injury is reopened.

Entitlement to service connection for residuals of pneumonia 
is denied.

Entitlement to service connection for residuals of a left leg 
injury is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


